IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


CAL HEIDELBERG JR.,                    : No. 83 WM 2015
                                       :
                 Petitioner            :
                                       :
                                       :
           v.                          :
                                       :
                                       :
PENNSYLVANIA BOARD OF                  :
PROBATION AND PAROLE,                  :
                                       :
                 Respondent            :


                                  ORDER



PER CURIAM

     AND NOW, this 8th day of December, 2015, the Petition for Leave to Appeal

Nunc Pro Tunc is DENIED.